918 F.2d 225
287 U.S.App.D.C. 19
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Theodore TRAVERS, a/k/a Eric Mendoza, Appellant.
No. 89-3173.
United States Court of Appeals, District of Columbia Circuit.
Nov. 26, 1990.

Before BUCKLEY, SENTELLE and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties and arguments by counsel.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).


2
Defendant/appellant Travers raises two issues on appeal.  First, he contends that he was deprived of his right to a jury trial when the judge imposed a $1,000-per-day contempt fine, which was to accrue until Travers obeyed an order to provide samples of his handwriting.  Where the penalty is contingent on defendant's failure to perform a certain act, as here, the contempt is civil.   See Hicks v. Feiock, 485 U.S. 624, 632-33 (1988).  In civil contempt proceedings, the constitutional rights of criminal defendants, including the right to a jury trial, do not apply.  See id. at 632;  Douglass v. First National Realty Corp., 543 F.2d 894, 897 (D.C.Cir.1976).  Second, Travers argues that the judge erred in admitting evidence of prior bad acts.  We conclude that the evidence was properly admitted under Federal Rule of Evidence 404(b).  It is therefore


3
ORDERED and ADJUDGED by the court that the contempt order and the convictions entered against Travers be affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.